Citation Nr: 0108619	
Decision Date: 03/23/01    Archive Date: 03/29/01	

DOCKET NO.  00-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter arises from a March 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

During dependency of this appeal the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  This liberalizing law is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  It essentially provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  In this vein, the veteran submitted 
information in July 2000 indicating that he had been in a 
motor vehicle accident on June 28, 2000.  He requested that 
records of his treatment for the injuries sustained in that 
accident be reviewed in conjunction with his pension claim.  
Because his claims file had already been transferred to the 
Board, the RO forwarded the veteran's statement without 
making any attempt to obtain the pertinent medical 
information.  The Board believes that an attempt to obtain 
the records of the veteran's medical treatment in conjunction 
with the aforementioned motor vehicle accident must be made 
in order to ensure that the veteran has been afforded due 
process of law.  In addition, the veteran should be afforded 
a VA physical examination to determine the nature and extent 
of all of his disabilities, both physical and psychological, 
to ensure the adequacy of the record.  


In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The records of the veteran's 
treatment at Riverside Hospital on June 
28 and June 29, 2000, should be obtained 
and made a permanent part of the 
appellate record.

2.  The records of the veteran's VA 
treatment at the VA Medical Center in 
Milwaukee, Wisconsin, beginning on June 
29, 2000, also should be obtained and 
made a permanent part of the appellate 
record.

3.  The veteran should be requested to 
undergo a VA general medical examination.  
All indicated tests and studies must be 
accomplished.  The examining physician 
should specify the nature and severity of 
all disabilities exhibited by the 
veteran.  He should also indicate the 
extent to which these disabilities 
interfere with the veteran's ability to 
obtain and retain gainful employment.  

4.  The RO should again review the claim.  
All disabilities identified should be 
evaluated and rated.  

5.  If the benefit sought on appeal is 
not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Subject to current appellate procedures, the case should be 
returned to the Board for further consideration.  The veteran 
need take no action until so informed.  The 

purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




